 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6
      QIAN CHEN,
 7
                               Plaintiff,                CASE NO. C19-1424-RAJ
 8
             v.
 9                                                       ORDER DENYING IN FORMA
      U.S. SOCIAL SECURITY                               PAUPERIS REQUEST
10    ADMINISTRATION,

11                             Defendant.

12
            The Court, having reviewed plaintiff’s applications to proceed in forma pauperis (IFP), the
13   Report and Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the
14   remaining record, does hereby find and ORDER:
            (1)    The Court adopts the Report and Recommendation;
15
            (2)    Plaintiff’s IFP applications, and Motion Requesting all communication and
16   documents be submitted via the telephone (Dkt. 4) are DENIED, and this case is DISMISSED
17   without prejudice; and;
            (3)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable
18
     Mary Alice Theiler.
19          DATED this 5th day of November, 2019.
20

21                                                       A
22                                                       The Honorable Richard A. Jones
                                                         United States District Judge
23

     ORDER DENYING IN
     FORMA PAUPERIS REQUEST
     PAGE - 1
